Applicant’s Response
The response of July 8, 2022 to the non-final rejection under 35 U.S.C. 112 (a) and (b) of April 19, 2022 is acknowledged. 
Title 
In the response, applicant changes the title to – Convector --. In view of the amendment to the title the rejection is withdrawn. 
The title has been changed throughout the application, declaration excepted. 
The cancellation of the special description resolves all prior objections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Specification
Applicant amended the specification using the labels. [Fig. 1] and [Fig. 2]. These descriptions of the figures do not correspond with the labels as shown in the drawings. Therefore they have been canceled. 
In accordance with Hague Rule 7(5) (a) and 37 CFR 1.1024, and MPEP 2920.04(a) (II) for proper form the figure descriptions now read as follows:
-- 1.1 is a top perspective view of a convector showing my new design, and 
1.2 is a bottom perspective view thereof. 
CLAIM: The ornamental design for a convector as shown and described.  --

Conclusion
The instant application is in condition for allowance.

Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918